720 S.E.2d 390 (2012)
UNION ACADEMY, Metrolina Regional Scholars Academy, Socrates Academy Charter School, Charlotte Secondary Charter School, and Queens Grant Charter School
v.
UNION COUNTY PUBLIC SCHOOLS.
No. 494P11.
Supreme Court of North Carolina.
January 26, 2012.
Richard A. Vinroot, Charlotte, for Union Academy, et al.
Brian C. Shaw, Raleigh, for Union County Public Schools.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 14th of November 2011 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."